Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in Figures 1-21 and 23-25 in the reply filed on 6/29/2022 is acknowledged.  The traversal is on the ground(s) that searching all the embodiments could be made without a serious burden.  This is not found persuasive because searching all the embodiments of the derailleur would require additional text search queries and strategies as well as the examination of claims drawn to all the different features in the current claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.


DETAILED ACTION
	This is the first action on the merits for application 16/916119.  Claims 1-27 are currently pending in this application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10-13, 23, 24, 27 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WU (2020/0298934).

Regarding Claim 1, WU teaches A bicycle derailleur comprising: a base member (10) having at least one first link-pin-receiving opening (opening in 12); a chain guide (40) movable relative to the base member from a lower-gear position to a higher-gear position to move a chain in an outward-shifting direction, the chain guide being movable relative to the base member from the higher-gear position to the lower-gear position to move the chain in an inward-shifting direction which is an opposite direction of the outward-shifting direction; a motor unit (50) having at least one second link-pin-receiving opening (opening in 51); and a linkage structure (20)(30) comprising: at least one link member (20) configured to movably couple the chain guide to the base member, the at least one link member (20) having at least one third link-pin-receiving opening; and at least one link pin (60) configured to pivotally couple the at least one link member (20) to the base member (10) about at least one link pivot axis, one of the at least one link pin (60) being configured to extend through the at least one first link pin-receiving opening (opening in 12), the at least one second link-pin-receiving opening (opening in 51), and the at least one third link-pin-receiving opening (opening in 21).

Regarding Claim 2, WU teaches wherein the at least one first link-pin-receiving opening (opening in 12), the at least one second link-pin- receiving opening (opening in 51), and the at least one third link-pin-receiving opening (opening in 21) are provided coaxially with each other in an assembled state of the bicycle derailleur (Fig. 2).

Regarding Claim 7, WU teaches wherein the at least one link member includes an outer link member (20), the at least one link pivot axis includes an outer-link pivot axis, the at least one link pin includes an outer link pin (60) configured to pivotally couple the outer link member (20) to the base member (10) about the outer-link pivot axis, the at least one first link-pin-receiving opening (opening in 12) of the base member includes at least one first outer link-pin-receiving opening, the at least one second link-pin-receiving opening (opening in 51) of the motor unit (50) includes at least one second outer link-pin-receiving opening, the at least one third link-pin-receiving opening (opening in 21) of the at least one link member includes at least one third outer link-pin-receiving opening that the outer link member has, and the outer link pin (60) is configured to extend through the at least one first outer link-pin- receiving opening (opening in 12), the at least one second outer link-pin-receiving opening (opening in 51), and the at least one third outer link-pin-receiving opening (opening in 21).

Regarding Claim 8, WU teaches wherein the at least one first outer link-pin-receiving opening (opening in 12), the at least one second outer link-pin-receiving opening (opening in 51), and the at least one third outer link-pin-receiving opening (opening in 21) are provided coaxially with each other on an outer co-axis in an assembled state of the bicycle derailleur.

Regarding Claim 10, WU teaches wherein the at least one first outer link-pin-receiving opening (opening in 12)(opening in 11) includes a pair of first outer link-pin-receiving openings, and the at least one second outer link-pin-receiving opening (opening in 51) is disposed outside a space defined between the pair of first outer link-pin-receiving openings in an axial direction with respect to the outer co-axis.

Regarding Claim 11, WU teaches wherein the motor unit (50) is configured to apply rotational force to the at least one link pin (51) to rotate the at least one link pin and to pivot at least one link member (20) relative to the base member (10) about at least one link pivot axis.

Regarding Claim 12, WU teaches wherein the motor unit (50) includes an output structure (53) coupled to the at least one link pin (51) to be rotatable relative to the base member (10) about the at least one link pivot axis.

Regarding Claim 13, WU teaches A bicycle derailleur comprising: a base member (10); a chain guide (40) movable relative to the base member; a motor unit (50) configured to move the chain guide relative to the base member; and a linkage structure (20)(30) configured to movably couple the chain guide to the base member, the linkage structure comprising: a link member (20); and a link pin (60) configured to pivotally couple the link member to the base member about a link pivot axis, the base member, the motor unit, and the link member being provided to at least partially overlap with each other in a plurality of separate areas as viewed along the link pivot axis (Fig. 2).

Regarding Claim 23, WU teaches A bicycle derailleur comprising: a base member (10); a chain guide (40) movable relative to the base member; a linkage structure (20)(30) configured to movably couple the chain guide to the base member, the linkage structure comprising: a first link member pivotally coupled to the base member about a first pivot axis; and a second link member pivotally coupled to the base member about a second pivot axis, a first reference line extending through the first pivot axis (axis of 70) and the second pivot axis (axis of 60) to establish a boundary between a first area and a second area as viewed along the first pivot axis; a motor unit (50) configured to move the chain guide relative to the base member, the motor unit comprising: a motor configured to generate rotational force; and a gear structure including a plurality of gears configured to transmit the rotational force to at least one of the chain guide and the linkage structure, the chain guide being provided in the first area with respect to the first reference line as viewed along the first pivot axis, at least one of the motor and the gear structure being at least partly provided in the first area as viewed along the first pivot axis (Fig. 4).

Regarding Claim 24, WU teaches wherein the first link member (20) is pivotally coupled to the chain guide (40) about a third pivot axis, the second link member (30) is pivotally coupled to the chain guide about a fourth pivot axis, a second reference line extends through the second pivot axis and the fourth pivot axis as viewed along the first pivot axis, a third reference line extends through the third pivot axis and the fourth pivot axis as viewed along the first pivot axis, a fourth reference line extends through the first pivot axis and the third pivot axis as viewed along the first pivot axis, and the gear structure (55)(53) is at least partly provided in an arrangement area surrounded by the first reference line, the second reference line, the third reference line, and the fourth reference line as viewed along the first pivot axis (Fig. 4).

Regarding Claim 27, WU teaches wherein at least one gear of the plurality of gears (55)(53) is at least partly provided in the first area as viewed along the first pivot axis, and the motor (54) is entirely provided in the second area as viewed along the first pivot axis.



Allowable Subject Matter
Claims 3-6, 9, 25, 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest wherein the at least one link member includes an inner link member, the at least one link pivot axis includes an inner-link pivot axis, the at least one link pin includes an inner link pin configured to pivotally couple the inner link member to the base member about the inner-link pivot axis,
the at least one first link-pin-receiving opening of the base member includes at least one first inner link-pin-receiving opening, the at least one second link-pin-receiving opening of the motor unit includes at least one second inner link-pin-receiving opening, the at least one third link-pin-receiving opening of the at least one link member includes at least one third inner link-pin-receiving opening that the inner link member has, and the inner link pin is configured to extend through the at least one first inner link-pin- receiving opening, the at least one second inner link-pin-receiving opening, and the at least one third inner link-pin-receiving opening with the other elements in Claim 3.
The prior art does not teach or suggest wherein the at least one first outer link-pin-receiving opening (opening in 12 and 11) includes a pair of first outer link-pin-receiving openings, and at least one of the at least one second outer link-pin-receiving opening and the at least one third outer link-pin-receiving opening is disposed between the pair of first outer link-pin-receiving openings in an axial direction with respect to the outer co-axis with the other elements in Claim 9.
The prior art does not teach or suggest further comprising a rotation sensor, wherein the plurality of gears includes a sensor gear at least partly provided in the first area as viewed along the first pivot axis, and the rotation sensor is configured to sense a rotational position of the sensor gear with the other elements in Claim 25.


Claims 14-22 are allowed.
The prior art does not teach or suggest A link pin for a bicycle derailleur, comprising: a pin body including a first end portion, a second end portion and an intermediate portion extending between the first end portion and the second end portion in a longitudinal direction with respect to a longitudinal axis of the link pin; a tool-engagement profile configured to engage with a tool for rotating the link pin and provided to at least one of the first end portion, the second end portion, and the intermediate portion, and a torque-transmitting profile configured to transmit rotational force of the link pin to a link member of the bicycle derailleur and provided to at least one of the first end portion, the second end portion, and the intermediate portion in Claim 14


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654